DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charging port must be shown and appropriately labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  The claim does not read like a single sentence. It is suggested that the applicant add the word "wherein" following the first semicolon, and the word "and" following the second semicolon.  
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  The claim does not read like a single sentence. It is suggested that the applicant add the word "wherein" following the first semicolon, and the second semicolon is replaced with a comma, followed by the word "and". It is also suggested that the words "and wherein" follow the first instance of the control plane, such that the claim reads "control plane; and wherein the control plane".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20150359261A1, published 17 Dec 2015) in view of Qiu et al. (WO2019028742A1, published 14 Feb 2019, paragraphs cited are from the provided English translation). 
Li discloses a cylindrical atomizer (11, [0017]; Fig. 9) which reads on the claimed “device, comprising: an atomizing cylinder”. Li further discloses a first piece of cotton (404, cotton cloth; [0022]; Fig. 8) on the bottom of a ceramic conducting component (402, [0022]; Fig. 8), which reads on the claimed “ceramic atomization core disposed in the atomizing cylinder”. Li et al. further discloses the first piece of cotton (404) is disposed on an end of the ceramic atomization core to prevent the tobacco solution from leaking (402, [0022], Fig. 8). The examiner notes that the first piece of cotton is fully capable of adsorbing condensates on the corresponding end of the ceramic atomization core (see also [0005]), thus reading on the claimed “configured to adsorb condensates”. Li further discloses that there is a solution reservoir (30’, Fig. 8) adjacent to the ceramic atomization core (402). Li et al. does not disclose a second piece of cotton.
Qiu teaches a similar cylindrical atomizer (10 and 20, [0093-0094]; Figs. 1-3) having a similar ceramic atomization core (41, infrared radiator which can have a ceramic base: [0106]; Fig. 3) and a cotton liquid absorbing member (60, [0121-0122]; Fig. 2). Qiu further teaches that the ceramic atomization core (41, which is part of 40) is surrounded by the liquid absorbing member (60, [0104]; Figs. 1 and 2). See figure 1 for a constructed version which illustrates that 40 is surrounded by 60. Qiu further teaches that the liquid absorbing member absorbs and stores smoke liquid ([0121]). While the disclosed cotton member has openings at both ends, Qiu does not disclose the size of these openings. The examiner notes that based on the above, Qiu discloses a cotton member for absorbing liquid that surrounds the atomization core and thus is fully capable of absorbing liquid at the top and/or bottom ends of the core.
It would have been obvious to one having ordinary skill in the art to have provided the solution reservoir (30’) of Li with a cotton liquid absorbing member as taught by Qiu with a reasonable expectation that such a modification would successfully serve as an alternative leak-free way to absorb condensates and store the tobacco solution.  As such, modified Li possesses the first piece of cotton (Li: 404), a second piece of cotton (Qiu: 60, [0121-0122]); wherein the first piece of cotton and the second piece of cotton are disposed on two ends of the ceramic atomization core (Li: 402), respectively, possessing the structure necessary to be fully capable of adsorbing condensates on the two ends of the ceramic atomization core, respectively. 
Alternatively, it would have been obvious to one of ordinary skill in the art, to duplicate the part of Li, for the advantages of absorbing the excess tobacco solution of Li and thereby providing additional smoke liquid which can be heated and vaporized by the atomization cores above as in the device of Qiu.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)  It is the opinion of the examiner that no unexpected results are shown by the inclusion of two pieces of cotton for liquid absorption and thus claim 1 is clearly obvious here. 
Regarding claim 3, Li et al. ([0004] and [0023]; Fig. 9) and Qiu et al. ([0093]) both teach an electronic cigarette comprising their respective elements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the combination of elements outlined above in the context of an electronic cigarette, providing said device with the advantages above. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Qiu et al., as applied to claims 1 and 3 above, in further view of Liu (US20170295846A1, published 19 Oct 2017). 
Regarding claim 2, modified Li discloses all of the limitations as set forth above. Qiu et al. further discloses an atomizing head base (20, [0095]; Figs. 1-3) fixedly connected to an atomizing head (10, [0095]; Figs. 1-3), but not directly to the infrared radiator. The examiner notes that an atomizing head base reads on the claimed “supporting seat disposed in the atomizing cylinder” and that a fixed connection is disclosed. However, since the infrared radiator is equivalent to the atomization core of the present application, the limitations of claim 2 are not met.
Liu teaches a vaporization base, and heating wire assembly as part of a vaporization core (15 and 13, [0005] and [0046]; Figs. 1, 3). Vaporization in this instance is synonymous with atomization. Liu further teaches that the base axially supports the heating wire, which protects the wire assembly and increases stability ([0027]). The examiner notes that the vaporization base of Liu likewise reads on the claimed “supporting seat disposed in the atomizing cylinder,” but furthermore establishes that the atomization core is fixedly connected to the supporting seat (Figs. 1-3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fixedly connect the supporting seat of modified Li, with the atomization or vaporization core as taught by Liu. A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention to protect the atomization core and increase stability, as taught by Liu.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20150359261A1, published 17 Dec 2015) in view of Qiu et al. (WO2019028742A1, published 14 Feb 2019, paragraphs cited are from the provided English translation) as applied to claims 1 and 3 above, and in further view of Zhang et al. (US20180303162A1, published 25 Oct 2018) and Qiu (US10334887B1, published 2 July 2019). 
Regarding claim 4, modified Li discloses all of the limitations as set forth above. Li further discloses a mouthpiece cover (20 and 201, [0017]; Figs. 2-3), transparent shell (10’, [0022]; Fig. 6), a connecting tube (50, [0019]; Figs 3, 5), and an air inlet (202, [0020]; Fig. 3). The examiner notes that the connecting tube reads on the claimed “joint”. Li further discloses a power source that appears to contain a battery (12, Fig. 9). The examiner further notes that a mouthpiece cover necessitates that the device has a mouthpiece, even if it is not explicitly disclosed, thus the claim limitation “mouthpiece” is met. Modified Li et al. does not teach a pneumatic switch or charging port.
Zhang teaches an electronic cigarette ([0012]) which includes a mouthpiece (13, [0011-0013]; Figs. 1-2), case body (11, [0011]; Figs. 1-2), and hollow pneumatic switch (32, [0011-0014]; Figs. 1-2). Zhang further teaches that the pneumatic switch can be arranged at any position in the airflow channel ([0014]) and that its function is to control the start of the atomization component ([0012]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the electronic cigarette of modified Li with a pneumatic switch downstream of the air inlet as taught by Zhang in order to control the start of the atomization of the tobacco solution. Modified Li still does not disclose a charging port.
Qiu (July 2019) teaches an electronic cigarette (C7, L21-24/Figs. 5-7) which includes a USB port at the bottom of a shell (52, C11/L24-38; Fig. 5-7) for charging a battery (50, Fig. 7) that powers a heating member (20, Fig. 7) and for use as an air inlet port (C11/L24-38), with an airflow or air pressure sensor (42, Fig. 7) used to control the electronic cigarette (C11/L24-38) downstream of the USB port (52) but upstream of a heating member (20). The examiner notes that the downstream airflow or air pressure sensor taught by Qiu is analogous to the hollow pneumatic switch taught by Zhang since both operate to control the electronic cigarette.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the air inlet of the electronic cigarette of modified Li with a USB port for charging a battery that powers the electronic cigarette and for use as an air inlet port as taught by Qiu (July 2019) while using a battery as taught by Qiu as the power source of modified Li and arranging the respective electronic cigarette components such that when in use, an air flow enters the electronic cigarette from a charging port disposed on a bottom of the shell and drives the pneumatic switch to work, then passes through the joint and the atomizing cylinder, and exits from the mouthpiece as suggested by the combined teachings of Li, Zhang, and Qiu as set forth hereinabove since the skilled artisan would have a reasonable expectation that such a modification would enable the electronic cigarette to be repeatedly powered so as to maintain its ability to be used to the end user while still maintaining its functionality. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20150359261A1, published 17 Dec 2015) in view of Qiu et al. (WO2019028742A1, published 14 Feb 2019, paragraphs cited are from the provided English translation), in further view of Zhang et al. (US20180303162A1, published 25 Oct 2018) and Qiu (US10334887B1, published 2 July 2019), as applied to claims 1, 3 and 4 above, and further in view of Zhou (CN202385728, see also machine translation). 
Regarding claim 5, modified Li discloses all of the limitations as set forth above.  Modified Li discloses a battery (Li: inside of 12, [0020] and [0023], Fig. 9; and Qiu: 50, Fig. 7) and a sleeve tube (Li: 12, Fig. 9). Zhang further teaches a sealing pad provided at the edge of a pneumatic switch to increase airtightness (33, [0014]; Fig. 1-2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further utilized a sealing pad as taught by Zhang at the edge of the pneumatic switch of modified Li in order to increase airtightness.
Qiu (July 2019) further teaches a control plane that controls the battery to provide power to a heating member where the battery is on the control plane (Qiu: controller 30, battery 50, C9/L24-38; Fig. 7) and a support which connects together the control plane to the rest of the electronic cigarette (Qiu: connecting member 53, C10/L11-15; Fig. 7). Qiu further teaches sealing members (Qiu: 73, Fig. 12) can be made of silicone (Qiu: C8/L21) and disposed in the shell for the purpose of sealing a liquid storage chamber in between refills. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized silicone as the material for sealing members within the electronic cigarette of modified Li while also utilizing an additional sealing member to seal the liquid storage chamber of modified Li in order to ensure good sealing properties. It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a control plane which is on the battery, and a support as taught by Qiu in the electronic cigarette of modified Li in order to ensure that the battery properly provides power to the heating member while also having proper structure to connect together the control plane to the rest of the electronic cigarette. The examiner notes that the silicone sealing members of modified Li reads on the claimed silica gaskets.
As such, modified Li discloses the claimed first silica gasket (Qiu: 73, Fig. 12), a battery (Li: inside of 12, Fig. 9; and Qiu: 50, Fig. 7), a sleeve tube (Li: 12, Fig. 9), a second silica gasket (Zhang: 33, Fig. 1-2), a control plane (Qiu: 30, Fig. 7), a support (Qiu: 53, Fig. 7); the second silica gasket is disposed on the pneumatic switch (Zhang: [0014], Fig. 2); when the air flow passes through the pneumatic switch, the pneumatic switch senses the air flow and controls the output of the control plane (Zhang: [0012]; Qiu: C11/L24-38); the control plane is disposed on the support (Qiu: 30 on 53; Fig. 7); the battery is disposed on the control plane (Qiu: 50 on 30; Fig. 7); the battery is disposed in the sleeve tube (Li: Fig. 9); the sleeve tube is disposed in the shell (Li: showing 12’s narrow top threading into the 11 which contains shell, 10’; Fig. 9); the first silica gasket is disposed in the shell (Qiu: 73, Fig. 12).  Modified Li does not explicitly disclose a decorative sheet, where the decorative sheet is attached to a bottom of the shell.
Zhou (2012) teaches a similar electronic cigarette (Figs. 1-2) having a decorative sleeve on the bottom of a battery component (15, [0016], Fig. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom of the shell of the electronic cigarette of modified Li with a decorative sleeve as taught by Zhou (2012) since such a design consideration was well-known in the electronic cigarette field of endeavor such that the skilled artisan would have had a reasonable expectation of success in doing so and that the electronic cigarette would retain its desired functionality.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2021142740A1, filed 17 Jan 2020, paragraphs cited are from the provided English translation), in view of Li et al. (US20150359261A1, published 17 Dec 2015) and Qiu et al. (WO2019028742A1, published 14 Feb 2019, see also English translation). 
Regarding claim 1, Zhou (2020) discloses an atomizer and atomizing core comprising powdered ceramic ([0011], [0016], and [0037]). Zhou (2020) further teaches an absorbent piece of cotton located in the mouthpiece (2, [0022], [0032], and [0035]; Figs. 1-3) and above the atomizing core (4, Figs. 1-3), but does not disclose a second piece of cotton disposed on the other end of the atomization core.
Li et al. discloses a cylindrical atomizer (11, [0017]; Fig. 9). Li et al. further discloses a similar first piece of cotton (404, cotton cloth; [0022]; Fig. 8), located on the bottom of a ceramic conducting component (402, [0022]; Fig. 8). Li et al. further discloses the first piece of cotton (404) is disposed on an end of the ceramic atomization core to prevent the tobacco solution from leaking (402, [0022], Fig. 8). The examiner notes that the first piece of cotton is fully capable of adsorbing condensates on the corresponding end of the ceramic atomization core (see also [0005]). Li further discloses that there is a solution reservoir (30’, Fig. 8) adjacent to the ceramic atomization core (402). Li et al. does not disclose a second piece of cotton.
 Qiu teaches a similar cylindrical atomizer (10 and 20, [0093-0094]; Figs. 1-3) having a similar ceramic atomization core (41, infrared radiator which can have a ceramic base: [0106]; Fig. 3) and a cotton liquid absorbing member (60, [0121-0122]; Fig. 2). Qiu further teaches that the ceramic atomization core (41, which is part of 40) is surrounded by the liquid absorbing member (60, [0104]; Figs. 1 and 2). See figure 1 for a constructed version which illustrates that 40 is surrounded by 60. Qiu further teaches that the liquid absorbing member absorbs and stores smoke liquid ([0121]). While the disclosed cotton member has openings at both ends, Qiu does not disclose the size of these openings. The examiner notes that based on the above, Qiu discloses a cotton member for absorbing liquid that surrounds the atomization core and thus is fully capable of absorbing liquid at the top and/or bottom ends of the core.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine an absorbent piece of cotton above a ceramic atomizing core, as taught by Zhou (2020), with a piece of cotton on the bottom of a cylindrical ceramic conducting component, as taught by Li et al. to absorb additional condensate and prevent liquid from blocking the air channel and entering the user’s mouth. Qiu et al. further supports that there is a known motivation to add additional absorbing cotton to an atomization core, given that the reference teaches absorbing cotton surrounding the entire functional core. If the cotton liquid absorbing member taught by Qiu et al. covered the same surface, but were split into a top and bottom piece, it would effectively teach the limitations of claim 1.
Regarding claim 3, Zhou (2020) ([0014] and [0036]), Li et al. ([0004] and [0023]; Fig. 9) and Qiu et al. ([0093]), all teach an electronic cigarette comprising their respective elements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the combination of elements outlined above in the context of an electronic cigarette, providing said device with the advantages above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16930347 in view of Li et al. (US20150359261A1, published 17 Dec 2015), Qiu et al. (WO2019028742A1, published 14 Feb 2019), Liu (US20170295846A1, published 19 Oct 2017), Zhang et al. (US20180303162A1, published 25 Oct 2018), Qiu (US10334887B1, published 2 July 2019), and Zhou (CN202385728U, published 22 Aug 2012). 
The 103 rejections above are also incorporated into this rejection. Addition of the copending claims only further renders the instant claims obvious. 
Claims 1-3 are not patentably distinct from claims 1-4 of Application No. 16930347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of claims 1-4 in copending Application No. 16930347 could be combined in a manner that would result in claims identical to claims 1-3 of the present application and for the reasons in the 103 rejections above, it would be obvious to make this combination.
Claims 5-8 of copending Application No. 16930347 in combination teach the same limitations as claim 4 of the present application, with the exception of the mouthpiece claimed in the present application. Zhou (2012) teaches a mouthpiece, also referred to as a suction nozzle (para. 16/Fig. 2, element 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify an electronic cigarette as taught by claims 1-3 of the instant application with a mouthpiece, as taught by Zhou (2012). Electronic cigarettes simulate smoking, and the inclusion of a mouthpiece would make it easier for the user to inhale.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA J SIMMONS whose telephone number is (571)272-3036. The examiner can normally be reached M-Th: 8:30-6; F1: off; F2: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.S./Examiner, Art Unit 4162     
                                                                                                                                                                                                   
/Michael Allen/Primary Examiner, Art Unit 1642